In the United States Court of Federal Claims

 

NO. 16 1073€ F|LED
Fned: Juiy 21, 2017
Nor FoR PUBLICATION JUL 2 t 2017
) u.s. const oF
JEFFREY NATHAN sCHIRRIPA, ) FEDERA" C"A'MS
) RCFC 59(a), l\/Iotion for Reconsideration.
Praintifr, )
» )
v. )
)
THE UNITED sTATEs, )
)
Defendant. )
)

 

Jejrey Nal‘han Schirrzpa, Kinnelon, NJ, plaintiff pro se.

Lauren S. Moore, Trial Attorney, Steven J. Gillingham, Assistant Director, Robert E.
Kirschmcm, Jr., Director, Chad A. Readler, Acting Assistant Attorney General, Commercial
Litigation Branch, Civil Division, United States Depaltrnent of Justice, Washington, DC, for
defendantl

MEMORANDUM ()PINION AND ORDER DENYING
PLAINTIFF’S MOTION FOR REC()NSIDERATION

GRIGGSBY, Judge
I. IN'I`RODUCTION

On July 5, 2017, plaintiff filed a motion requesting reconsideration of the Court’s June 9,
2017, Memorandum Opinion and Order, granting the government’s motion to dismiss and
denying several motions filed by plaintiff as moot, pursuant to Rule 59(a)(l)(C) of the Rules of
the United States Court of Federal Claims (“RCFC”). F or the reasons set forth beloW, the Court
DENIES plaintiff’ s motion.

II. BACKGROUND

In this action, plaintiff alleges bid protest, breach of contract, and takings claims against
the United States and he seeks to, among other things, enjoin the government from enforcing the
Controlled Substance Act, 21 U.S.C. § 881(a), With respect to cannabinoids. See generally
Compl.', Am. Compl. On June 9, 2017, the Court issued a Memorandurn Opinion and Order

1

'r'|]L? LHB|J |]|I||I||J 131-ila BFJ?E|

 

 

dismissing this case for lack of subject~matter jurisdiction and for failure to state a claim upon
Which relief may be granted, pursuant to RCFC lZ(b)(l) and (6), because plaintiff lacks standing
to bring his bid protest claim; the Court does not possess jurisdiction to consider plaintiffs
breach of contract claim; and plaintiff fails to allege a plausible takings claim in the amended

complaint See generally lime 9, 20l7, Memorandunr Opinion and Order.

On July 5, 2017, plaintiff filed a motion for reconsideration of the Court’s lune 9, 2017,
Memor'andum Opinion and Order, pursuant to RCFC 59(a)(l)(C). See generally Pl. Mot. In the
motion for reconsideration, plaintiff seeks reconsideration of the Court’s decision, because he
alleges that the decision “contains mistakes of facts [sic], and overlook[s] material facts/evidence
that are absolutely essential for establishing that Plaintiff is an ‘interested party’ in his bid~protest
claim, and [in] proving the existence of a valid unilateral~irnplied contract between Plaintiff and
Defendant.” ld. at 2. Specifrcally, plaintiff alleges that the Court’s decision contains factual
errors because “U.S. Patent No. 6630507 was issued to the United States” and “[o]n January 21,
2015, Plaintiff deposited a sample of U.S. Patent No. 663 0507 in this Court (not with the District
Court of NJ . . . .).” Id. at 2-3. Plaintiff further alleges that “[t]he Court mistakenly overlooked
the Plaintiff’s Motion for Judicial Notice” and did not consider material facts.l ld. at 3. For
these reasons, plaintiff alleges that extraordinary circumstances exist in this case and that a
denial of his motion for reconsideration will result in “rnanifest injustice and irreparable injury”
to plaintiff lcl. at 2-3. And so, plaintiff requests that the Court grant his motion for

reconsideration or, alternatively, that the Court grant plaintiffs request for a hearing Id. at 3.

HI. LEGAL STANDARD

i\/lotions for reconsideration are governed by RCFC 59, which provides, in pertinent part,

that:

The court may, on motion, grant a new trial or a motion for
reconsideration on all or some of the issues_and to any party~as
follows . . .

 

l Plaintiff also states that he does not seek to challenge the classification of cannabinoids, but rather
claims that his sample of U.S. Patent No. 663 0507 must be lawfully subject to prize and capture. Pl. Mot.
at 3.

(C) upon the showing of satisfactory evidence, cumulative or
otherwise, that any fraud, wrong, or injustice has been
done to the United States.

RCFC 59(a)(1)(C). This Court has held that “[t]o prevail upon a motion for reconsideration

535

under RCFC 59, the movant must identify a ‘manifest error of law, or mistake of fact. Shapiro
v. Sec’y ofHeallh & Human Servs., 105 Fed. Cl. 353, 361 (2012),¢1]§”’¢1', 503 F. App’x 952 (Fed.
Cir. 2013) (quoting Fru-Corr Conslr. Corp. v. United Sl'ates, 44 Fed. Cl. 298, 300 (1999)).
“Specitically, the moving party must show: (i) an intervening change in controlling law; (ii) the
availability of previously unavailable evidence; or (iii) the necessity of granting the motion to
prevent manifest injustice.” ld. at 361 (citing Petro~Hurzt, L.L.C. v United States, 2012 WL
1957929, at *l (Fed Cl. May 30, 2012); See also Johnson v. United Slates, 126 Fed. Cl. 558, 560
(2016). ln addition, granting such relief requires “‘a showing of extraordinary circumstances.”’

Caldwell v. United Slates, 391 F.3d 1226, 1235 (Fed. Cir. 2004) (quoting Fru-Con Corzsl. Corp.,
44 Fed. Cl. at 300).

This Court has also held that motions for reconsideration “may not be used simply as ‘an
opportunity for a party to take a second bite at the apple by rearguing positions that have been
rejected.”’ Johnsorz, 126 Fed. Cl. at 560 (quoting Shell Pefroleum, lnc. v. United Smtes, 47 Fed.
Cl. 812, 819 (2000)). And so, “[t]he decision whether to grant reconsideration lies largely within
the discretion of the [trial] court.” Yuba Nn'l. Res., lnc. v. United States, 904 F.2d 1577, 1583
(Fed. Cir. 1990) (citations omitted).

IV. LEGAL ANALYSIS

Plaintiff has not established that he is entitled to reconsideration of the Court’s lune 9,
20l'7, Memorandurn Opinion and Order. ln his motion for reconsideration, plaintiff does not
argue that there has been an intervening change in the controlling law, or that previously
unavailable evidence is now available See generally Pl. l\/lot. And so, plaintiff must show that
it is necessary for the Court to grant his motion for reconsideration in order to prevent manifest
injustice. Johnscn, 126 Fed. Cl. at 560. Plaintiff makes no such showing See generally Pl.
l\/lot.

ln his motion for reconsideration, plaintiff argues that the Court’s decision “contains
mistakes of facts [sic], and overlook[s] material facts/evidence that are absolutely essential for

establishing that Plaintiff is an ‘interested party’ in his bid-protest claim, and [in] proving the

3

existence of a valid unilateral-implied contract between Plaintiff and Defendant.” ld. at 2.
Plaintiff also argues that the denial of his motion for reconsideration will “result in manifest
injustice and irreparable injury,” because he will be denied “his lawful right” to a hearing on his
claims. ld. at 2-3. But, plaintiff does not demonstrate the existence of extraordinary
circumstances that Would result in manifest injustice if his motion for reconsideration is denied.
Calclwell, 391 F.3d at 1235 (Relief pursuant to RCFC 59(a) requires ‘“a showing of
extraordinary circumstances.”’) (quoting Fru~Ccn Cor:st. Corp., 44 Fed. Cl. at 300). And so,

plaintiff has not shown that reconsideration of the Court’s decision is warranted in this case.

In surn, a careful reading of plaintiffs motion for reconsideration shows that plaintiff has
not demonstrated that he is entitled to relief under RCFC 59(a). And so, the Court must deny

plaintiffs motion for reconsideration2
V. CONCLUSI()N

For the foregoing reasons, the Court DENIES plaintiffs motion for reconsideration

cl

_ gill
ilde

IT IS SO ORDERE]).

Y di@`sssvdll U

 

2 In his motion for reconsideration, plaintiff argues that he filed a motion for judicial notice of
adjudicative facts on October 13, 2016. Pl. Mot. at 3. The Court construed this filing to be a reply to the
government’s response to plaintiffs motion for confidential alternative dispute resolution (docket entry

no. 9).